Title: To Thomas Jefferson from Lewis Brantz, 18 March 1823
From: Brantz, Lewis
To: Jefferson, Thomas

Sir.  Baltimore 18th March 1823.On the 15th January last, I did myself the honor to adress you in behalf of Mr F. R. Hassler, respecting the Office of Engineer of Public works in Virginia, for which he became a candidate, and to which Colonel Mc Ree was preferred by appointment in January.This Field being again opened by Colo Mc Ree’s declining the Situation, Mr Hassler continues his wish to be considered a candidate at the next Election to that office for which the Board is convened on the 7th April next.His remote residence precludes his procuring extensive recommendations in time. I wou’d therefor, in referring to what I have stated in my former letter, ask your permission to suggest, that in case you think well of Mr Hasslers Merits, and have no other motive to the contrary, you wou’d have the goodness to State to the Board of public Works in Virginia, what you may think proper respecting him;I have the honor to be with great respect Sir Your most obedient ServantLewis Brantz